IN THE SUPREME COURT OF THE STATE OF DELAWARE
THE CHEMOURS COMPANY,                   §
                                        §      No. 147, 2020
      Plaintiff Below,                  §
      Appellant,                        §      Court Below—Court of Chancery
                                        §      of the State of Delaware
      v.                                §
                                        §
DOWDUPONT INC., CORTEVA,                §      C.A. No. 2019-0351
INC.; and E. I. DU PONT DE              §
NEMOURS AND COMPANY,                    §
                                        §
      Defendants Below,                 §
      Appellees.                        §

                           Submitted: December 2, 2020
                           Decided:   December 15, 2020

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR and
MONTGOMERY-REEVES, Justices.
                                       ORDER

      This 15th day of December 2020, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the Court

of Chancery should be affirmed on the basis of and for the reasons stated in its March

30, 2020 memorandum opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                    Chief Justice